Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9006 Page 1 of 21




    1   MADEL PA
        Christopher W. Madel, MN Reg. No. 230297
    2   Jennifer M. Robbins, MN Reg. No. 387745
        Cassandra B. Merrick, MN Reg. No. 396372
    3   800 Hennepin Avenue
        800 Pence Building
    4   Minneapolis, MN 55403
        Telephone: 612-605-0630
    5   Facsimile: 612-326-9990
        cmadel@madellaw.com
    6   jrobbins@madellaw.com
        cmerrick@madellaw.com
    7
        Attorneys for Defendant Portfolio Recovery
    8   Associates, LLC
    9
   10
   11                        U.S. DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF CALIFORNIA
   12
   13    IN RE PORTFOLIO RECOVERY                     Case No.: 11-MD-02295-JAH-
         ASSOCIATES, LLC                              BGS
   14
         TELEPHONE CONSUMER
   15    PROTECTION ACT                               JOINT MOTION TO
         LITIGATION                                   DISMISS WITH PREJUDICE
   16
   17
   18
         This Document Relates to SOVICK
   19    V. PORTFOLIO RECOVERY
   20    ASSOCIATES LLC, Case No.: 3:14-
         cv-00472
   21
   22
   23
              IT IS HEREBY STIPULATED AND AGREED, by and between the

   24   parties to Sovick v. Portfolio Recovery Associates, LLC, 3:14-cv-00472 (“the

   25   Sovick action”), namely Plaintiff Sovick and Defendant Portfolio Recovery
   26   Associates, LLC, through their respective counsel, that the Sovick action, including
   27   all claims and counterclaims that were or might have been asserted in the Sovick
   28   action, may be and hereby are dismissed, pursuant to the parties’ settlement


                                                -1-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9007 Page 2 of 21




    1   agreement and to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with prejudice
    2   and with each party to bear its own costs and attorneys’ fees.
    3         The parties to the Sovick action respectfully request the Court to terminate
    4   the Sovick action by valid order pursuant to this Joint Motion to Dismiss with
    5   Prejudice and to direct the Clerk of this Court to transmit a copy of the same to the
    6   Clerk of the United States Judicial Panel on Multidistrict Litigation. See J.P.M.L.
    7
        Rule 10.1 (“Where the transferee district court terminates an action by valid order,
    8
        including but not limited to summary judgment, judgment of dismissal and
    9
        judgment upon stipulation, the transferee district court clerk shall transmit a copy
   10
        of that order to the Clerk of the Panel. The terminated action shall not be remanded
   11
        to the transferor court and the transferee court shall retain the original files and
   12
        records unless the transferee judge or the Panel directs otherwise.”).
   13
   14
   15     DATED: April 19, 2019                  MADEL PA
   16
                                                 By: s/ Cassandra B. Merrick_________
   17
                                                       Christopher W. Madel (230297)
   18                                                  Jennifer M. Robbins (0387745)
   19                                                  Cassandra B. Merrick (396372)

   20                                                   800 Pence Building
   21                                                   800 Hennepin Avenue
                                                        Minneapolis, MN 55403
   22                                                   Telephone: 612-605-0630
   23                                                   Fax: 612-326-9990
                                                        cmadel@madellaw.com
   24
                                                        jrobbins@madellaw.com
   25                                                   cmerrick@madellaw.com
   26
                                                        Attorneys for Defendant
   27
   28


                                                  -2-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9008 Page 3 of 21




    1                               Dave Maxfield, Attorney, LLC
    2
                                          By:_s/ Dave Maxfield
    3                                           David A. Maxfield, Fed. ID 6293
    4                                           P.O. Box 11865
                                                Columbia, SC 29211
    5                                           803-509-6800
    6                                           855-299-1656 (fax)
                                                dave@consumerlawsc.com
    7
    8                                            Attorneys for Plaintiff
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                           -3-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9009 Page 4 of 21




    1                          CERTIFICATE OF SERVICE
    2        I, Cassandra B. Merrick, counsel for Defendants, hereby certify that service
    3   of the foregoing JOINT MOTION TO DISMISS WITH PREJUDICE AND
    4   PROPOSED ORDER was filed electronically and sent via e-mail through the
    5   CM/ECF system to the following:
    6
    7
        Amanda J. Allen
    8
        Amanda@theconsumerprotectionfirm.com
    9
        Rex C. Anderson
   10
        mied@rexandersonpc.com
   11
        Seth Andrews
   12
        sandrews@kennethhiller.com
   13
        David N. Anthony
   14
        David.anthony@troutmansanders.com
   15
        Randy Jiro Aoyama
   16
        raoyama@hinshawlaw.com
   17
   18
        Mauricio Arcadier

   19   office@wamalaw.com; arcadier@wamalaw.com

   20   Michael Ronald Ayers
   21   mayers@hinshawlaw.com
   22   Paul Mathew Bach
   23   paul@bachoffices.com
   24   Penelope N. Bach
   25   pnbach@sulaimanlaw.com
   26   Adrian R. Bacon
   27   abacon@attorneysforconsumers.com
   28   Mohammed Omar Badwan

                                               -4-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9010 Page 5 of 21




    1   mbadwan@sulaimanlaw.com
    2   Stephen J. Bagge
    3   sbagge@cfjblaw.com
    4   Avanti Deepak Bakane
    5   abakane@gordonrees.com
    6   Phillip T. Barrett
    7
        pbarrett@gordonrees.com
    8
        Keith J. Barnett
    9
        Keith.barnett@sutherland.com
   10
        Michael T. Berger
   11
        mberger@hinshawlaw.com
   12
        Scott C. Borison
   13
        usdc@legglaw.com
   14
        Brian Lewis Bromberg
   15
        brian@bromberglawoffice.com;
   16
        jonathan@bromberglawoffice.com;
   17
   18
        brian.bromberg@gmail.com

   19   Maxie Broome Jr.

   20   mbroomelaw@aol.com
   21   Lauren M. Burnette
   22   lmburnette@mdwcg.com
   23   Floyd W. Bybee
   24   Floyd@bybeelaw.com
   25   Clifford Alva Phillip Carlson
   26   cc@cliffcarlsonlaw.com
   27   Gus M Centrone
   28   gcentrone@centroneshrader.com

                                           -5-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9011 Page 6 of 21




    1   Hyung Sik Choi
    2   hyung@choiandfabian.com
    3   Jonathan G. Cohen
    4   jgcohen@yahoo.com
    5   Jennifer M. Spiegel Colson
    6   jcolson@jennifercolsonpa.com
    7
        Cathleen M. Combs
    8
        ccombs@edcombs.com
    9
        Timothy Condon
   10
        tim@timcondon.net
   11
        Lindsey A.L. Conley
   12
        lconley@hinshawlaw.com
   13
        Maximiliano D. Couvillier, III
   14
        mcouvillier@blacklobellolaw.com
   15
        Edward C. Cutlip, Jr
   16
        ecutlip@kerr-russell.com
   17
   18
        Marwan R. Daher

   19   mdaher@sulainanlaw.com

   20   Ronald Daniels
   21   ron@dlawlc.com
   22   James Lee Davidson
   23   jdavidson@gdrlawfirm.com; jjohnson@gdrlawfirm.com
   24   Joseph S. Davidson
   25   jdavidson@sulaimanlaw.com
   26   Marissa I. Delinks
   27   mdelinks@hinshawlaw.com
   28   Deirdre O. Dexter

                                           -6-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9012 Page 7 of 21




    1   dexter@barrowgrimm.com
    2   Joshua C. Dickinson
    3   jdickinson@spencerfane.com
    4   Thomas R. Dominczyk
    5   trd@mnlawpc.com
    6   Holly Elizabeth Dowd
    7
        hollyedowd@yahoo.com
    8
        Jon Paul Dubbeld
    9
        jdubbeld@dispartilaw.com
   10
        Chad Vinson Echols
   11
        chad.echols@theecholsfirm.com
   12
        Daniel A. Edelman,
   13
        dedelman@edcombs.com, courtecl@edcombs.com
   14
        Caren D. Enloe
   15
        cenloe@smithdebnamlaw.com; jroach@smithdebnamlaw.com
   16
        Veronika Fabian
   17
   18
        veronika@choiandfabian.com

   19   Lawrence A. Farese

   20   lafarese@rkmc.com
   21   Andrew Jay Feldman
   22   Andrew@swattslaw.com
   23   Barbara Fernandez,
   24   bfernandez@hinshawlaw.com
   25   Glenn M. Fjermedal
   26   gfjermedal@davidsonfink.com
   27   Monica L. Haddad Forbes
   28   mforbes@mcguirewoods.com

                                           -7-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9013 Page 8 of 21




    1   Paul Robert Fowkes
    2   pfowkes@DFHlawfirm.com
    3   Brett Freeman
    4   bfecf@bankruptcypa.com
    5   Rachel R Friedman
    6   rfriedman@burr.com
    7
        Todd M. Friedman
    8
        tfriedman@attorneysforconsumers.com; abacon@toddflaw.com;
    9
        ecampany@toddflaw.com;
   10
        Erika.campany@gmail.com; mgeorge@toddflaw.com;
   11
        twheeler@toddflaw.com; yoel.hanohov@toddflaw.com;
   12
        nadia.lotun@toddflaw.com; paralegal5@toddflaw.com
   13
        Todd Friedman
   14
        Todd.friedman@kirkland.com
   15
        William John Gadd
   16
        wjg@mazgadd.com
   17
   18
        James Patrick Galvin

   19   james@twbglaw.com

   20   Joseph P. Garin
   21   nvecf@lipsonneilson.com
   22   John Philip Gaset
   23   jgaset@broadandcassel.com
   24   Michael A. Geibelson
   25   mgeibelson@robinskaplan.com; lbryant-wilson@robinskaplan.com;
   26   sduenas@robinskaplan.com
   27   Amanda Lyn Genovese
   28   Amanda.genovese@troutmansanders.com

                                           -8-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9014 Page 9 of 21




    1   Hans Germann
    2   hgermann@mayerbrown.com
    3   Amy Lynn Bennecoff Ginsburg
    4   aginsburg@creditlaw.com; teamkimmel@creditlaw.com
    5   Jeremy M Glapion
    6   jmg@glapionlaw.com
    7
        Bert Thomas Golden
    8
        btg@bthomasgolden.com
    9
        Octavio Gomez
   10
        tgomez@forthepeople.com
   11
        Tara Leigh Goodwin
   12
        tgoodwin@edcombs.com
   13
        Jessica A. Green
   14
        jgreen@lipsonneilson.com
   15
        Francis Richard Greene
   16
        fgreene@edcombs.com; courtecl@edcombs.com; jgalindo@edcombs.com
   17
   18
        Michael Lewis Greenwald

   19   mgreenwald@gdrlawfirm.com; jdavidson@gdrlawfirm.com;

   20   aradbil@gdrlawfirm.com
   21   Rami Nicola Haddad
   22   rnhaddad@portfoliorecovery.com
   23   James J. Haller
   24   Belleville@tbcwam.com
   25   David Palmer Hartnett
   26   dhartnett@hinshawlaw.com
   27   Ryan Christopher Hasanbasic
   28   ryan@dispartilaw.com

                                           -9-
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9015 Page 10 of 21




     1   Brian J. Headley
     2   bjheadley@yahoo.com
     3   Patrick J. Helwig
     4   phelwig@lawpoint.com
     5   Kevin Hernandez
     6   khernandez@blacklobellolaw.com; Kevin@kevinhernandezlaw.com
     7
         Adam Theodore Hill
     8
         ahill@consumerlawcenter.com
     9
         Samuel M. Hill
    10
         sam@samhilllaw.com; pamg@samhilllaw.com; chris@samhilllaw.com
    11
         Kenneth R. Hiller
    12
         khiller@kennethhiller.com
    13
         Sara F. Holladay-Tobias
    14
         sfhollad@mcguirewoods.com
    15
         Peter A. Holland
    16
         peter@hollandlawfirm.com
    17
    18
         Kersten Holzhueter

    19   kholzhueter@spencerfane.com

    20   Shireen Hormozdi
    21   shormozdi@consumerlawcenter.com
    22   Nathan L. Horton
    23   nhorton@portfoliorecovery.com
    24   William Peerce Howard
    25   whoward@forthepeople.com
    26   Tammy Gruder Hussin
    27   tammy@hussinlaw.com; cjohnson@hussinlaw.com
    28   Wedad Ibrahim

                                           - 10 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9016 Page 11 of 21




     1   wedadi@michiganconsumerlaw.com
     2   Brian Johnson
     3   bj@kcconsumerlawyer.com
     4   Lira A. Johnson
     5   Lira.johnson@dinslaw.com
     6   Matthew Brady Johnson
     7
         mbjohnson@mdwcg.com
     8
         Matthew J. Kalmanson
     9
         mjk@hartwagner.com
    10
         Stephen W. King
    11
         sking@kingandmurray.com
    12
         David H. Krieger
    13
         dkrieger@hainesandkrieger.com
    14
         James O. Latturner
    15
         jlatturner@edcombs.com; courtecl@edcombs.com
    16
         Jared Michael Lee
    17
    18
         jlee@forthepeople.com; jmlpleadings@forthepeople.com;

    19   jsharpe@forthepeople.com; mhoilett@forthepeople.com;

    20   mrathbun@forthepeople.com
    21   Julia Veronica Lee
    22   jvlee@rkmc.com
    23   Ryan Lee
    24   ryan@ryanleepllc.com; ryanleepllc@gmail.com
    25   Alan Daniel Leeth
    26   aleeth@burr.com; sfoshee@burr.com
    27   David B. Leibowitz
    28   dleibowitz@uprightlaw.com

                                             - 11 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9017 Page 12 of 21




     1   Sergei Lemberg
     2   slemberg@lemberglaw.com; cdemaio@leberglaw.com
     3   Patric A. Lester
     4   pl@lesterlaw.com
     5   Ryan S. Lett
     6   rlett@fbtlaw.com
     7
         David B. Levin
     8
         dlevin@toddflaw.com
     9
         Kevin L. Lewis
    10
         kevin@floridaloanlawyers.com
    11
         Vitaly Libman
    12
         vlibman@hinshawlaw.com
    13
         Donald S. Litman
    14
         PA_Law2@yahoo.com
    15
         Joseph C. LoTempio
    16
         jlotempio@dellutrilagroup.com
    17
    18
         Bret Leon Lusskin, Jr

    19   blusskin@lusskinlaw.com

    20   Ian B. Lyngklip
    21   ian@michiganconsumerlaw.com
    22   David J.S. Madgett
    23   dmadgett@madgettlaw.com
    24   Robbie L. Malone
    25   rmalone@rmalonelaw.com
    26   Joseph R. Manning, Jr.
    27   info@manninglawoffice.com
    28   Michael John Manning

                                           - 12 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9018 Page 13 of 21




     1   mike@manninglawoffice.com
     2   Jeffrey David Mapes
     3   jeff@mapesdebt.com
     4   Ari Hillel Marcus
     5   Ari@marcuszelman.com
     6   Eugene Xerxes Martin, IV
     7
         xmartin@mamlaw.com; jayala@mamlaw.com; junger@mamlaw.com;
     8
         kmckinnon@mamlaw.com; nhernandez@mamlaw.com
     9
         Joseph Mauro
    10
         JoeMauroesq@hotmail.com
    11
         David Andrew Maxfield
    12
         dave@consumerlawsc.com
    13
         Karen L. Mayfield-Jones
    14
         kamjones@portfoliorecovery.com
    15
         Liana Mayilyan
    16
         lmayilyan@snllp.com; ccogbill@snllp.com; paralegal@snllp.com
    17
    18
         Joseph P. McClelland, III

    19   jpmclaw@aol.com

    20   Alicia McElwaine-Leto
    21   aleto@wademillerlaw.com
    22   Daniel John McGarry
    23   dmcgarry@sulaimanlaw.com
    24   Lara E. McGuire
    25   lara@theconsumerprotectionfirm.com
    26   Keith Steven McGurgan
    27   kmcgurgan@portfoliorecovery.com
    28   Marshall S. Meyers

                                              - 13 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9019 Page 14 of 21




     1   ECF@attorneysforconsumers.com; mmeyers@attorneysforconsumers.com
     2   Wade A. Miller
     3   wmiller@wademillerlaw.com
     4   Chris R. Miltenberger
     5   chris@crmlawpractice.com
     6   David Patrick Mitchell
     7
         david@mitchellconsumerlaw.com; david@maneygordon.com;
     8
         v.marrero@maneygordon.com
     9
         Clayton S. Morrow
    10
         cmorrow@allconsumerlaw.com
    11
         Shilee T. Mullin
    12
         smulllin@spencerfane.com
    13
         Robert W. Murphy
    14
         rwmurphy@lawfirmmurphy.com
    15
         Marilyn C. Naiman-Kohn
    16
         mnk@simanlaw.net
    17
    18
         Philip Bao Nghiem

    19   philn@manninglawoffice.com

    20   Jeff Neuenschwander
    21   jeff@sllawfirm.com
    22   Anthony C. Norman
    23   Anthony@fight13.com
    24   Tearsa Storms Olson
    25   tolson@attorneysforconsumers.com
    26   Victoria Lea Orze
    27   vorze@dickinsonwright.com
    28   Ethan S. Ostroff

                                            - 14 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9020 Page 15 of 21




     1   Ethan.ostroff@troutmansanders.com
     2   Scott David Owens
     3   scott@scottdowens.com; Patrick@scottdowens.com;
     4   don@scottdowens.com; shannon@scottdowens.com;
     5   andree@scottdowen.com
     6   Katherine Lind Parker
     7
         Katherine.parker@usdoj.gov; ginger.stacy@usdoj.gov;
     8
         efile.dkt.civ@usdoj.gov; Leticia.adams@usdoj.gov
     9
         Yvette.macias@usdoj.gov
    10
         Benjamin A. Parker
    11
         benparker@johnpricelawfirm.com; benparker416@gmail.com
    12
         David George Peltan
    13
         davidpeltan@peltanlaw.com
    14
         Craig K. Perry
    15
         craig@craigperry.com; info@1stoplawfirm.com
    16
         Ryan D. Peterson
    17
    18
         rpeterson@madgettlaw.com

    19   Julie A. Petrik

    20   Julie@michiganconsumerlaw.com
    21   William P. Pipal
    22   bill.pipal@troutmansanders.com
    23   Dominic M. Pontello
    24   dominicpontello@gmail.com
    25   Emily Prentice
    26   Emily.prentice@kattenlaw.com
    27   Jim Gerhart Price
    28   lawofficesofjgp@sbcglobal.net; deltalawgroup@yahoo.com

                                              - 15 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9021 Page 16 of 21




     1   Brandon J. Rafool
     2   bjr@brandonrafool.com
     3   Michael Rapp
     4   mr@kcconsumerlawyer.com
     5   Jason M. Renner
     6   Jason.renner@dinsmore.com
     7
         Walt D. Roper
     8
         walt@roperfirm.com
     9
         Emily Yandle Rottman
    10
         erottmann@mcguirewoods.com
    11
         Carlo Sabatini
    12
         ecf@bankruptcypa.com
    13
         Syed Ali Saeed
    14
         ali@sllawfirm.com
    15
         David M. Schultz
    16
         dschultz@hinshawlaw.com; courtfiling@hinshawlaw.com;
    17
    18
         jweller@hinshawlaw.com; izielinski@hinshawlaw.com

    19   Carl Schwartz

    20   carl@michiganconsumerlaw.com
    21   Nathan Andrew Searles
    22   nasearles@portfoliorecovery.com
    23   Felix Henri Sharpe, II
    24   felix.sharpe@dinsmore.com
    25   Brian L. Shrader
    26   bshrader@centroneshrader.com
    27   Robert E. Sickles
    28   rsickles@hinshawlaw.com

                                            - 16 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9022 Page 17 of 21




     1   Sundeep S. Sidhu
     2   sssidhu@portfoliorecovery.com
     3   Steven A. Siman
     4   sas@simanlaw.com
     5   Burke Smith
     6   Burke@burkesmithlaw.com
     7
         George R. Smith, Jr.
     8
         g.smith1961@att.net
     9
         Robert Franklin Springfield
    10
         fspringf@burr.com
    11
         Scott Stamatakis
    12
         service@myinjury.com
    13
         Alan J. Stecklein
    14
         aj@kcconsumerlawyer.com
    15
         Brandon Stein
    16
         bstein@hinshawlaw.com
    17
    18
         Kyle Steinmetz

    19   ksteinmetz@mayerbrown.com

    20   David A. Stella
    21   dstella@kerr-russell.com
    22   Max Story
    23   max@maxstorylaw.com
    24   Howard J. Strickland, Jr.
    25   Jay.strickland@jonescork.com
    26   Nathan D. Sturycz
    27   Nathan@swattslaw.com; shelly@swattslaw.com
    28   Ahmad Tayseer Sulaiman, First

                                           - 17 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9023 Page 18 of 21




     1   Ahmad.sulaiman@sulaimanlaw.com
     2   Omar Tayseer Sulaiiman
     3   osulaiman@sulaimanlaw.com
     4   Russell Snow Thompson, IV
     5   rthompson@attorneysforconsumers.com
     6   Jeffrey Alan Topor
     7
         jtopor@snllp.com; ccogbill@snllp.com
     8
         Emanwel Josef Turnbull
     9
         eturnbull@hollandlawfirm.com
    10
         Henry A. Turner
    11
         hturner@tloffices.com; awallace@tloffices.com;
    12
         Nicholas Wayne Tedford
    13
         ntedford@craigzlaw.com
    14
         Katherine Hannah Tresley
    15
         ktresley@hinshawlaw.com
    16
         Andrew T. Velonis
    17
    18
         andrewv@wzlaw.org

    19   Alexander S. Vesselinovitch

    20   avesselinovitch@kattenlaw.com
    21   Michael J. Vitoria
    22   mvitoria@forthepeople.com
    23   Suren Weerasuriya
    24   sweerasuriya@attorneysforconsumers.com
    25   Lisa R. Wilcox
    26   lwilcox@wilcoxlawpa.com
    27   Steven R. Zahn
    28   szahn@portfoliorecovery.com

                                                - 18 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9024 Page 19 of 21




     1   Steven Zakharyayev
     2   steven@floridaloanlawyers.com
     3   Michael Andrew Ziegler
     4   mike@zieglerlawoffice.com
     5   Mary Catherine Zinsner
     6   mary.zinsner@troutmansanders.com
     7
     8             The foregoing document and this Certificate of Service were also served
     9   upon the parties below by causing a copy of the same to be placed in the United
    10   States Mail, postage prepaid, and sent to their last known address as follows:
    11
    12             Craig Cunningham
    13             5543 Edmondson Pike
    14
                   Suite 248
    15
                   Nashville, TN 37211
    16
    17
                   Jarrett R. Jenkins
    18
                   334 Locust Street, Apt-1
    19
                   West Hempstead, NY 11552-3044
    20
    21
                   Ross A. Miller
    22
                   P.O. Box 12433
    23
                   Richmond, VA 23241
    24
    25
    26             Lee Arthur Momient

    27             P.O. Box 608082
    28             Chicago, IL 60660


                                                 - 19 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9025 Page 20 of 21




     1
     2             Jeffrey J Morales
     3             6173 Nightingale Street
     4             Dearborn Heights, MI 48127
     5
     6             Darren Neese
     7
                   3017 Wild Pepper Ave.
     8
                   Deltona, FL 32725
     9
    10
                   Deon Thomas
    11
                   14626 Red Gum Street
    12
                   Moreno Valley, CA 92555
    13
    14
                   Elisha Ornes
    15
                   1320 Brighton Court
    16
                   Blacksburg, VA 24060
    17
    18
    19         The Word version of the Proposed Order was submitted via email to the

    20   Honorable John A. Houston and was also emailed and sent by U.S. Mail to the
    21   above-listed counsel.
    22
           DATED: April 19, 2019             MADEL PA
    23
    24
                                             By: s/ Cassandra B. Merrick__________
    25                                             Cassandra B. Merrick (396372)
    26
    27
    28


                                                - 20 -
Case 3:11-md-02295-JAH-BGS Document 752 Filed 04/19/19 PageID.9026 Page 21 of 21




     1                                              800 Pence Building
     2
                                                    800 Hennepin Avenue
                                                    Minneapolis, MN 55403
     3                                              Telephone: 612-605-0630
     4                                              Fax: 612-326-9990
                                                    cmerrick@madellaw.com
     5                                              Attorney for Defendant
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                           - 21 -
